Exhibit 10.14
Execution Version
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of May  _____,
2010, is by and among ImaRx Therapeutics, Inc., a Delaware corporation (the
“Purchaser” or the “Issuer”); and JRT Productions, Inc., a California
corporation, and Red Cat Productions, Inc., a California corporation (the
“Sellers”), in connection with (1) that certain Agreement and Plan of Merger,
dated as of March 17, 2010, (the “Merger Agreement”; the terms defined therein
being used herein as therein defined) by and among Sycamore Films, Inc., a
Nevada corporation (“Subsidiary”); Sweet Spot Productions, Inc., a California
corporation (“Target”); JRT Productions, Inc., a California corporation, Red Cat
Productions, Inc., a California corporation (“Red Cat”), Joseph Takats, and
Donald J. Scotti, and ImaRx Therapeutics, Inc., a Delaware corporation and
(2) that certain that certain Agreement for the Purchase and Sale of Stock,
dated as of March 17, 2010 (the “Stock Exchange Agreement”), by and among
Subsidiary; Purchaser, the Target; and those persons specified on the Sellers
Schedule attached to the Stock Exchange Agreement.
RECITALS
WHEREAS, the Issuer and the Sellers have entered into the Merger Agreement and
the Stock Exchange Agreement, pursuant to which Sellers shall be issued by the
Issuer certain shares of Issuer’s common stock, par value $0.0001, (the
“Purchaser Shares”); and
WHEREAS, as an inducement to the Sellers to enter into the Merger Agreement and
the Stock Exchange Agreement the Issuer has agreed to provide the registration
rights set forth in this Agreement;
AGREEMENT
NOW THEREFORE, in consideration of the promises and the mutual agreements set
forth herein, and intending to be legally bound hereby, the parties hereto agree
as follows:
1. Definitions. In addition to definitions set forth in the Merger Agreement,
for purposes of this Agreement:
1.1. The term “Piggyback Registration Rights” means the rights of Sellers to
include any and all of Sellers’ Registrable Securities in any Registration
Transaction as provided by Section 2.1 hereof.
1.2. The term “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing with the SEC a registration
statement or similar document in compliance with the Securities Act of 1933, as
amended (the “Securities Act”), and the declaration or ordering of effectiveness
of such registration statement or document by the SEC.
1.3. The term “Registrable Securities” means (i) any and all shares of Purchaser
Stock issued by the Issuer to Sellers pursuant to the Merger Agreement and the
Stock Exchange Agreement; and (ii) any stock of the Issuer issued to Sellers as
a dividend or other distribution with respect to, or in exchange for or in
replacement of the shares referenced in clause (i) above.

 

 



--------------------------------------------------------------------------------



 



1.4. The term “Registration Transaction” shall have the meaning assigned to it
in Section 2.1(a) hereof.
1.5. The term “Request for Registration” shall have the meaning assigned to it
in Section 2.1(b) hereof.
1.6. The term “SEC” means the Securities and Exchange Commission.
1.7. The term “Separate Registration Rights” means the rights of Sellers to have
the Issuer register any and all of Sellers’ Registrable Securities as provided
by Section 2.2 hereof.
1.8. The term “Violation” means losses, claims, damages, or liabilities (joint
or several) to which a party hereto may become subject under the Securities Act,
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or other
federal or state law, insofar as such losses, claims, damages, or liabilities
(or actions in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations: (i) any untrue statement or
alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by any other party hereto, of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law.
2. Registration Rights. As of the Closing Date and until such time as Sellers
sell, transfer or assign all Registrable Securities, Sellers shall be granted
such Piggyback Registration Rights and Separate Registration Rights as defined
below:
2.1. Piggyback Registration Rights.
(a) Effect. If during the first 365 days following the Closing Date the Issuer
proposes to register any of its stock pursuant to Section 5 of the Securities
Act (including any stock of the Issuer owned by any other shareholder of the
Issuer) or other securities under the Securities Act in connection with the
public offering of such securities (the “Registration Transaction”), then each
Seller shall have a one-time Piggyback Registration Right to have the Issuer
include all or any of Sellers’ Registrable Securities in such registration so
commenced.
(b) Notice of Registration Transaction. As soon as practicable, but in no event
later than twenty (20) Business Days prior to the commencement of a Registration
Transaction, the Issuer shall give to the Sellers a prompt written notice
informing the Sellers of the proposed Registration Transaction so as to enable
the Sellers to exercise their Piggyback Registration Rights (the “Notice of
Registration Transaction”). The Notice of Registration Transaction shall state
the deadline to respond to thereto and whether the proposed Registration
Transaction involves an underwriting. The Sellers shall have 20 Business Days to
submit to the Issuer a written request for registration, which request shall set
forth (1) the number of Sellers’ Registrable Securities to be included in the
Registration Transaction and (2) such other information as the Issuer may
reasonably request (the “Request for Registration”).

 

2



--------------------------------------------------------------------------------



 



(c) Failure of Notice of Registration Transaction or of the Registration
Transaction. If the Issuer fails to give such timely Notice of Registration
Transaction, or if for any other reason Sellers’ Registrable Securities are not
registered as a result of the Registration Transaction, Sellers’ Separate
Registration Rights shall vest and become exercisable immediately upon
(i) commencement of the Registration Transaction without proper Notice thereof
as set forth in Subsection 2.1(a), or (ii) notification by the SEC that
Registrable Securities failed to be registered pursuant to the Registration
Transaction and such failure has not been, or is impossible to be, cured within
sixty (60) days.
(d) Underwritten Offerings. In the event the Registration Transaction is for an
underwritten offering, the right of any Seller to be included in a registration
pursuant to this Section 2.1 shall be conditioned upon such Seller’s
participation in such underwriting and the inclusion of such Seller’s
Registrable Securities in the underwriting to the extent provided herein.
Notwithstanding any other provision of this Agreement, if the underwriter
determines in good faith that marketing factors require a limitation of the
number of shares to be underwritten, the number of shares that may be included
in the underwriting shall be allocated, first, to the Issuer; second, to the
Sellers on a pro rata basis based on the total number of Registrable Securities
held by the Sellers; and third, to any stockholder of the Issuer (other than a
Seller) on a pro rata basis based on the total number of shares of common stock
owned by those stockholders who are not Sellers desiring to participate in the
offering. If any Seller disapproves of such underwriting, such Seller may elect
to withdraw therefrom by written notice to the Issuer and the underwriter,
delivered at least ten (10) business days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from that registration. In any
event, Sellers shall maintain their Registration Rights under this Agreement
with respect to Registrable Securities not included in such underwritten
offering.
2.2. Separate Registration Rights.
(a) Effect. If the Issuer does not commence a Registration Transaction during
the first 365 days following the Closing Date, or in case of failure of Notice
of Registration Transaction or of the Registration Transaction as provided in
Subsection 2.1(b) above, each Seller shall have a one-time Separate Registration
Right to have the Issuer register Sellers’ Registrable Securities upon Seller’s
request at any time thereafter.
(b) Invocation of Separate Registration Rights. If the Issuer receives at any
time after Seller’s Separate Registration Rights vest pursuant to this
Section 2.2(a) and prior to the termination of this Agreement a written Request
for Registration from Sellers that the Issuer file a registration statement
under the Securities Act with respect to Sellers’ Registrable Securities, then
the Issuer shall:
(i) as soon as practicable, and in any event within sixty (60) days of the
receipt of such request, file a registration statement under the Securities Act
covering all Registrable Securities which a Seller requests to be registered
pursuant to such written request;

 

3



--------------------------------------------------------------------------------



 



(ii) use its best efforts to cause such registration statement to be declared
effective by the SEC as soon as practicable but in no event later than ninety
(90) days after such request; and
(iii) otherwise comply with the obligations of the Issuer under Subsection 2.3
hereof.
(c) Deferral. Notwithstanding the foregoing, if, at the time a Seller makes a
Request for Registration pursuant to this Section 2.2, the Board of Directors of
the Issuer (i) resolves that, in the good faith judgment of the Board, it would
be materially detrimental to the Issuer and its shareholders for such
registration statement to be filed and it is therefore essential to defer the
filing of such registration statement, and (ii) furnishes to such requesting
Seller a certificate signed by the chief executive officer of the Issuer to this
effect, the Issuer shall then have the right to defer taking action with respect
to such filing for a period of not more than ninety (90) days after receipt of
the request of the Sellers; provided, however, that the Issuer may not utilize
this deferral right more than once in any twelve (12)-month period.
2.3. Obligations of the Issuer. Whenever required pursuant to Subsection 2.1 or
Subsection 2.2 to effect the registration of any Registrable Securities, the
Issuer shall, as expeditiously as reasonably possible:
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective, and keep such registration statement effective
for a period of up to one hundred twenty (120) days or, if earlier, until the
distribution contemplated in the registration statement has been completed;
provided, however, that such 120-day period shall be extended for a period of
time equal to the period any Seller refrains from selling any securities
included in such registration at the request of an underwriter of Registrable
Securities of the Issuer;
(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;
(c) furnish to the Sellers such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;
(d) use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
other United States jurisdictions as shall be reasonably requested by the
Sellers;
(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

 

4



--------------------------------------------------------------------------------



 



(f) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange and trading system or quotation
service, as the case may be, on which similar securities issued by the Issuer
are then listed;
(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;
(h) use its best efforts to furnish, at the request of the Sellers requesting
registration of Registrable Securities pursuant to this Section 2, on the date
on which such Registrable Securities are sold to the underwriter:
(i) an opinion, dated such date, of the counsel representing the Issuer for the
purposes of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering, addressed to the underwriters,
if any; and
(ii) a “comfort” letter dated such date, from the independent certified public
accountants of the Issuer, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters, if any.
(i) notify the Sellers with respect to any Registrable Securities covered by a
registration statement obtained pursuant to exercise by the Sellers of the
Registration Rights:
(i) when such registration statement, or any post-effective amendment thereto,
shall have become effective or a supplement to any prospectus forming a part of
such registration statement has been filed;
(ii) of the receipt of any comments from the SEC;
(iii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of such registration
statement or the initiation of proceedings for that purpose; and
(iv) at any time when a prospectus relating thereto is required to be delivered
under the Securities Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, such obligation to
continue for one hundred eighty (180) days or such lesser period until all such
Registrable Securities are sold.
2.4 Obligations of the Sellers. Each Seller shall be subject to the following
conditions:
(a) Such Seller shall be required to furnish in writing to the Issuer all
information within such Seller’s possession or knowledge required by the
applicable rules and regulations of

 

5



--------------------------------------------------------------------------------



 



the SEC and by any applicable state securities or Blue Sky laws concerning such
Seller (including a shareholder questionnaire) and the proposed method of sale
or other disposition of the Registrable Securities of such Seller and the
identity of and compensation to be paid to any proposed underwriter(s) to be
employed in connection therewith;
(b) If such Seller desires to sell and distribute such Seller’s Registrable
Securities over a period of time, or from time to time, at then prevailing
market prices, pursuant to such registration statement, then such Seller shall
execute and deliver to the Issuer such written undertakings as the Issuer and
its counsel may reasonably require in order to assure full compliance with
relevant provisions of the Securities Act and the Exchange Act;
(c) If during the effectiveness of such registration statement, an intervening
event should occur which, in the reasonable opinion of the Issuer’s counsel,
makes the prospectus included in such registration statement no longer comply
with the Securities Act, after notice containing the facts and legal conclusions
relied upon from the Issuer to such Seller of the occurrence of such an event,
such Seller shall make no further sales or other dispositions, or offers
therefor, of such Registrable Securities under such registration statement until
such Seller receives from the Issuer copies of a new, amended or supplemented
prospectus complying with the Securities Act as soon as practicable after such
notice. The Issuer shall keep such Seller fully informed as to the status of the
Issuer’s efforts, which shall be prompt and diligent to cause such new, amended
or supplemented prospectus to be available for use by such Seller;
(d) To the extent required by the applicable rules and regulations of the SEC
and by any applicable state securities or Blue Sky laws, each Seller shall
deliver a prospectus to the purchaser of such Registrable Securities; and
(e) Such Seller promptly notify the Issuer in the event that any information
supplied by such Seller for inclusion in such registration statement or related
prospectus is untrue or omits to state a material fact required to be stated
therein or necessary to make such information not misleading in light of the
circumstances then existing; immediately discontinue any sale or other
disposition of such Registrable Securities pursuant to such registration
statement until the filing of an amendment or supplement to such prospectus as
may be necessary so that such prospectus does not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and use reasonable best efforts to assist the
Issuer as may be appropriate to make such amendment or supplement effective for
such purpose.
2.5. Expenses of Registration. The Issuer shall pay all expenses in connection
with any registration obligation provided herein, including, without limitation,
all registration, filing, stock exchange fees, printing expenses, all fees and
expenses of complying with securities or blue sky laws, and the fees and
disbursements of counsel for the Issuer and of its independent accountants;
provided that, in any underwritten registration, each party shall pay for its
own underwriting discounts and commissions and transfer taxes.
2.6. Counting of Exercise of Registration Rights. Notwithstanding any other
provision of this Agreement, Sellers’ one-time Registration Rights under this
Agreement shall

 

6



--------------------------------------------------------------------------------



 



not be deemed to have been exercised until such time as the registration
statement filed pursuant to a Registration Transaction that includes Seller’s
Registrable Securities has been declared effective by the SEC.
2.7. Assignment of Registration Rights. The Registration Rights under this
Agreement may be assigned by Sellers to a transferee or assignee (“Person”) of
any of Seller’s Registrable Securities, provided that:
(a) such Person is an Affiliate of the Seller;
(b) the Issuer is, within a reasonable time after such transfer, furnished with
written notice of the name and address of such Person and Registrable Securities
with respect to which such Registration Rights are being assigned; and
(c) such Person agrees in writing to be bound by and subject to the terms and
conditions of this Agreement.
2.8. Termination. Rights granted pursuant to this Agreement shall terminate with
respect to such Seller at such time as a Seller may each separately sell any
Registrable Securities held by each such Seller freely, without registration and
without restrictions regarding the quantity or manner of sale by each such
Seller.
2.9. Indemnification. In the event any Registrable Securities are included in a
registration statement pursuant to this Section 2:
(a) To the extent permitted by law, the Issuer will indemnify and hold harmless
the Sellers, the partners, members, officers, directors and shareholders of the
Sellers, legal counsel and accountants for the Seller, any underwriter (as
defined in the Securities Act) for the Sellers and each person, if any, who
controls the Sellers or underwriter within the meaning of the Securities Act or
the Exchange Act, against any Violation by the Issuer, and the Issuer will pay
to the Sellers, underwriter, controlling person or other aforementioned person,
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability, or action as
such expenses are incurred.
(b) To the extent permitted by law, the Sellers will severally and not jointly
indemnify and hold harmless the Issuer, each of its directors, each of its
officers who has signed the registration statement, each person, if any, who
controls the Issuer within the meaning of the Securities Act, legal counsel and
accountants for the Issuer, any underwriter, and any controlling person of any
such underwriter, against any losses, claims, damages, or liabilities (joint or
several) to which any of the foregoing persons may become subject, under the
Securities Act, the Exchange Act or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereto) arise
out of or are based upon any Violation by the Sellers, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by any Seller expressly for use
in connection with such registration statement; and each Seller will pay, any
legal or other expenses reasonably incurred by any person intended to be
indemnified pursuant to this Subsection in connection with investigating or
defending any such loss, claim, damage, liability, or action; provided, however,

 

7



--------------------------------------------------------------------------------



 



(i) that the indemnity agreement contained in this Subsection shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Sellers, which consent
shall not be unreasonably withheld; and
(ii) that, in no event shall any indemnity under this Subsection exceed the net
proceeds received by the Sellers from the offer and sale by them of their
Registrable Securities.
(c) Promptly after receipt by an indemnified party under this Subsection 2.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Subsection 2.8, deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in and, to the extent the indemnifying party
so desires, jointly with any other indemnifying party similarly noticed, to
assume the defense thereof with counsel mutually satisfactory to the parties to
such action; provided, however, that an indemnified party (together with all
other indemnified parties which may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding. The failure to deliver written notice to the indemnifying party
within a reasonable time of the commencement of any such action, if prejudicial
to its ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Subsection 2.8, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Subsection 2.8.
(d) The obligations of the Issuer and Sellers under this Subsection 2.8 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 2, and otherwise and shall survive the
termination of this Agreement.
3. Miscellaneous.
3.1. Transfers, Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
3.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of laws principles of that or any other jurisdiction.
3.3. Consent to Jurisdiction, Service and Venue. For the purpose of any suit,
action or proceeding arising out of or relating to this Agreement, the Issuer
and the Sellers irrevocably

 

8



--------------------------------------------------------------------------------



 



consent and submit to the jurisdiction and venue of any state or federal court
of competent jurisdiction sitting within the State of California. The Issuer and
the Sellers irrevocably waive any objection which they may now or hereafter have
to the venue of any such suit, action or proceeding brought in such court and
any claim that such suit, action or proceeding brought in such court has been
brought in an inconvenient forum and agree that the service of process in
accordance with this Section will be deemed in every respect effective and valid
personal service of process upon each the Issuer and the Sellers. Nothing in
this Agreement will be construed to prohibit service of process by any other
method permitted by law. The provisions of this Section will not limit or
otherwise affect the right of any party to institute and conduct an action in
any other appropriate manner, jurisdiction or court. The Issuer and the Sellers
agree that final judgment in such suit, action or proceeding will be conclusive
and may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law.
3.4. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
3.5. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
3.6. Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.
3.7. Amendments and Waivers.
(a) Any term of this Agreement may be amended and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Issuer and both Sellers.
(b) Any amendment, termination or waiver effected in accordance with this
Section shall be binding on all parties hereto. No waivers of or exceptions to
any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
3.8. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
3.9. Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates pursuant to Subsection 2.6 shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement.

 

9



--------------------------------------------------------------------------------



 



3.10. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.
3.11. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

                  “Seller”    
 
                JRT PRODUCTIONS, INC.    
 
           
 
  By:        
 
     
 
Name: Joe Takats    
 
      Title: President    
 
                “Seller”    
 
                RED CAT PRODUCTIONS, INC.    
 
           
 
  By:        
 
     
 
Name: Donald Scotti    
 
      Title: President    
 
                “Issuer”    
 
                IMARX THERAPEUTICS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

11